IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

DON ABREU, ANDREW                      NOT FINAL UNTIL TIME EXPIRES TO
MANIOS, CHRIS MANIOS                   FILE MOTION FOR REHEARING AND
AND GLOBAL AMENITIES,                  DISPOSITION THEREOF IF FILED
LLC,
                                       CASE NO. 1D16-3052
      Petitioner,

v.

ASI HOLDING COMPANY,
INC., D/B/A AMENITY
SERVICES, INC., A FLORIDA
CORPORATION,

      Respondent.

_____________________________/

Opinion filed December 19, 2016.

An appeal from the Circuit Court for Okaloosa County.
John T. Brown, Judge.

Jonathan Pollard, Fort Lauderdale, for Petitioner.

A. Benjamin Gordon, III, Ft. Walton Beach, for Respondent.




PER CURIAM.

      DENIED.

B.L. THOMAS, WETHERELL, and M.K. THOMAS, JJ., CONCUR.